Hoffman, J.
Plaintiff-appellant State of Indiana initiated this condemnation action by filing a complaint to appropriate certain real estate owned by defendant-appellee Adah Graham.
After trial to a jury, a judgment was entered in favor of Graham for $21,000, plus interest. Later she filed a motion to correct errors, which was granted and a new trial ordered. The State then perfected this appeal.
At trial, appellant State’s expert witness estimated Graham’s damages at $10,571. Appellee Graham’s witnesses estimated her damages at $109,756 and $89,409.
The trial court’s grant of a new trial set aside the jury’s verdict for $21,000 on the ground that it was against the clear weight of the evidence. Appellant contends that such action was erroneous.
The issue presented in the case at bar has been decided adversely to the State upon a similar factual situation in State v. Bowling (1970), 253 Ind. 634, 256 N.E.2d 392.
*160*159The State also raises the issue that the ruling of the trial court does not comply with Ind. Rules of Procedure, Trial Rule *160■59(E). The findings filed by the trial court pursuant to an order of this court, combined with the original findings, meet the bare minimum requirements of Trial Rule 59(E), supra.
No reversible error having been shown, the judgment of the trial court must be affirmed.
Judgment affirmed.
Staton, P.J. and Garrard, J., concur.
Note — Reported at 333 N.E.2d 924.